Motion, insofar as it seeks resettlement, granted only to the extent of (1) amending the memorandum decision of this court [60 AD2d 808] to provide at the end of the first paragraph thereof as follows: "Findings of fact below *958with respect to the claim for attorneys’ fees have not been passed upon by this Court” and (2) resettling the order of this court entered on January 5, 1978 accordingly. In all other respects the motion for resettlement is denied. The motion, insofar as it seeks leave to appeal to the Court of Appeals is denied. Resettled order signed and filed. Concur—Kupferman, J. P., Silver-man, Lane and Markewich, JJ.